Citation Nr: 0613656	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  99-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an increased evaluation for the service-
connected hearing loss of the left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the RO.  

The veteran requested a hearing at the RO in his March 1999 
Substantive Appeal.  He was scheduled for such a hearing with 
a Veterans Law Judge in November 2005, but did not report.  
Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran was last afforded a VA examination for the 
service-connected left ear hearing loss was in May 1999.  

In August 2004, the veteran's representative requested an 
updated VA examination to ascertain the true extent of the 
left ear hearing loss disability.  This request was repeated 
in a November 2005 statement.  

In April 2006, the representative stated that, 
"symptomatology associated with the service-connected left 
ear hearing loss present[ed] a greater degree of impairment 
than the currently assigned evaluation would indicate."  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected left 
ear hearing loss.  Based on the veteran's 
response, the RO should attempt to obtain 
all clinical records from all previously 
unidentified treatment sources.  The 
veteran also should be notified that he 
may submit competent evidence to support 
his claim for increase.  If the RO's 
search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
left ear hearing loss. 

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies, to include pure tone 
threshold testing and the Maryland CNC 
speech audiometric test, that the 
examiner deems necessary should be 
performed.  The examination should 
include a complete rationale for the 
opinions expressed. 

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

Then, if indicated, this case should be returned 
to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


